Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/129,726, filed on 09/27/2016.
Claims 18-28 are currently pending in this patent application.
The preliminary amendment filed on 11/01/2019, canceling claims 1-17, and adding new claims 18-28 is acknowledged. 
Election/Restriction
Applicant's election with traverse of species of a gene encoding a PHA synthase protein derived from the genus Cupriavidus in the response filed on 12/15/2020 is acknowledged.  
The traversal is on the ground(s) that the patentable distinctness of the Species of gene encoding PHA synthase protein, but notes that for restriction to be proper, there must be a patentable difference between the Species as claimed. MPEP §808.01(a). The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP §803. The outstanding Office Action simply states “the different inventions represent structurally different PHA synthase gene derived from recited microorganisms”, and has not provided reasons and/or examples to support the alleged structural difference.
Response: This is not found persuasive because the Examiner clearly indicated in the Species Election/Restriction how the species are distinct and how it would be search burden, and stated that “The PHA synthase gene species derived from the microorganism of claims 24 or 25 are structurally unrelated because each PHA synthase protein from derived from each of the microorganism is chemically, and structurally in terms of amino acid residues, and each of the species represent patentably distinct product.  In the instant case, the different inventions, i.e. PHA synthase gene encoding PHA synthase protein species represent structurally different PHA synthase protein derived from recited different microorganisms. Therefore, where structural identity is required, such as antibody binding, the different gene encoding proteins present in the recited microorganisms have different effects, i.e. different proteins present in the different microorganism have different effects. 
The Examiner also stated that “The species are independent or distinct product because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
The Examiner further stated that “There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
The requirement is still deemed proper and is therefore made FINAL.
Since, it was a species election, it is not necessary to cancel/delete the non-elected species because the Examiner would continue to examine next species to next species before allowable subject matter is reached. 
Claims 18-28 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/129,726, filed on 09/27/2016, now US patent 10519473, and International patent Application PCT/JP2015/001795, filed on 03/27/2015, and applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application JAPAN 2014-067674, filed on 03/28/2014 without English translation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
The listing of references in the specification
The listing of references in the specification (see, pages 4-5) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Drawings submitted on 10/31/2019 are accepted by the Examiner.


Claim Objections
Claim 18 is objected to in the recitation “DSC”; as abbreviations should not be used without 
Claim 18 is objected to in the recitation “3 %”, which should be changed to“3%”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 24 are indefinite in the recitation “99% by mole or more” in the context of PHA polymer (B), wherein the phrase “more” is a relative term, which renders the claim indefinite. The phrase is not defined by specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the increasing a productivity of an algal strain is being compared. The phrase could be corrected by replacing the phrase “more” with “at least”. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

A.	Written Description
Claims 18-28 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 as interpreted under Broadest Reasonable Interpretation (BRI), are directed to encompass: a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers comprising hydroxyalkanoic acid monomeric units, the method comprising culturing a microorganism comprising two different genes encoding two different PHA synthases that synthesize two different PHA polymers, wherein a first gene of the two different genes encodes a first PHA synthase that synthesizes a first PHA polymer, a PHA copolymer (A), which is derived from the genus Aeromonas, and a second gene of the two different genes encodes a second PHA synthase that synthesizes a second PHA polymer, a PHA polymer (B), that has a melting point different from a melting point of the PHA copolymer (A) by at least 10°C, such that the PHA copolymer (A) and the PHA polymer (B) are independently and simultaneously produced in a cell of the microorganism, thereby producing the mixture of the PHA copolymer (A) and the PHA polymer (B) in the cell, wherein the melting point of the PHA polymer (B) is higher than the melting point of the PHA copolymer (A), and the PHA polymer (B) is a polymer comprising 99% by mole or more of 3-hydroxybutyric acid as a monomeric unit, wherein the PHA copolymer (A) is a copolymer comprising 3-hydroxybutyric acid and 3-hydroxyhexanoic acid as monomer units, wherein the PHA copolymer (A) comprises from 3% by mole to less than 8% by 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Claim 18 is directed to a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers comprising hydroxyalkanoic acid monomeric units, the method comprising culturing any microorganism comprising two different genes encoding two different PHA Aeromonas, and any second gene of the two different genes encodes any second PHA synthase protein derived from any unknown sources having any structural feature that synthesizes a second PHA polymer, a PHA polymer (B), that has a melting point different from a melting point of the PHA copolymer (A) by at least 10°C, such that the PHA copolymer (A) and the PHA polymer (B) are independently and simultaneously produced in a cell of the microorganism, thereby producing the mixture of the PHA copolymer (A) and the PHA polymer (B) in the cell, wherein the melting point of the PHA polymer (B) is higher than the melting point of the PHA copolymer (A), and the PHA polymer (B) is a polymer comprising 99% by mole or more of 3-hydroxybutyric acid as a monomeric unit, wherein the PHA copolymer (A) is a copolymer comprising 3-hydroxybutyric acid and 3-hydroxyhexanoic acid as monomer units, wherein the PHA copolymer (A) comprises from 3% by mole to less than 8% by mole of the 3-hydroxyhexanoic acid as a monomeric unit, wherein an amount of the PHA polymer (B) in the mixture is from 3 to 50 wt.% based on the total amount of the PHA copolymer (A) and the PHA polymer (B), and wherein the mixture of the produced PHA polymers has one endothermic peak between 85°C and 180°C in a DSC curve of the mixture, and endothermic calorie at temperatures higher than 160°C is from 0.5 to 12 J/g.
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 
Thus, Claims are drawn to any microorganism cell comprises and expresses first gene encoding a PHA synthase that synthesizes a copolymer PHA (A) and is derived from the genus Aeromonas (described because structure-function correlation), and any or all second gene encoding any or all PHA synthase that synthesizes a PHA derived from any sources having no structural feature, i.e. no structure-function correlation (B), whose structures are not fully described in the specification. No information, beyond the characterization of few genes encoding polypeptides of PHA synthase and recombinant E. coli cell has been provided, which would indicate that applicants had possession of the claimed genus. 
Furthermore, the genus of genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art, i.e., genes associated with the production of ω-1 hydroxy branched fatty acids, since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003, see IDS) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions, in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity, although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (see, whole document). This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999, see IDS) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002, see IDS) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.

Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 18-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mifune et al. (Engineering of pha operon on Cupriavidus necator chromosome for efficient biosynthesis of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) from vegetable oil., Polymer Degradation and Stability (2010), 95: 1305-1312, See IDS) in view of Sun et al. (Production of P(3-hydroxybutyrate-co-3-hydroxyhexanoate-co-3-hydroxyoctanoate) terpolymers using a chimeric . 
The Broadest Reasonable Interpretation (BRI) of claim 18, which is drawn to a method for producing a PHA mixture, comprising; culturing any microorganism (claims 18-23, 28) or Cupriavidus (claims 24-25 & 26) or C. nector (claim 27)  having a first gene encoding a PHA synthase that synthesizes a copolymer PHA (A) and  is derived from the genus Aeromonas, and any or all second gene encoding any or all PHA synthase that synthesizes a PHA (B) could be endogenous in the host cell, and PHA (B) having a melting point different from a melting point of the copolymer PHA (A) by 10°C or more, such that two or more PHAs having melting points different by 10°C or more are simultaneously produced in a ceil of the microorganism, wherein the melting point PHA (B) is higher than the melting point copolymer PHA (A), and PHA (B) is a polymer comprising 99% by mole or more of 3-hydroxybutyric acid, (3-HB) and the copolymer PHA (A) is a copolymer comprising 3-hydroxybutyric acid (3-HB) and 3-hydroxyhexanoic acid (3-HHX)as monomer units, wherein PHA (A) comprises from 3% to less than 8% by mole of the 3-hydroxyhexanoic acid and wherein the PHA mixture has a plurality of endothermic peaks between 85oC and 180oC in a different scanning calorimetry (DSC) curve of the mixture, and among the endothermic peaks, an endothermic peak at a highest temperature160oC has a calorie of 0.5 to 12 J/g.  
Regarding claim 18-28, Mifune et al. teach a recombinant Cupriavidus necator (CN) strain H16CACdeltaB, wherein deleted phaB (deltaB) encodes acetoacetyl-CoA reductase and deleted phaA (delta A) encodes beta-ketothiolase and Cupriavidus necator (CN) strain  H16CACdeltaAB (deleted both beta-ketothiolase and acetoacetyl-CoA reductase) microorganism comprising and heterologous plasmid comprising phaCAc encodes PHA synthase gene from Aeromonas caviae (AC), wherein said strains comprises endogenous phaA (beta-ketothiolase) and phaB (aceto-acetyl-CoA reductase) are deleted, wherein said strain endogenously comprises PHA synthase gene phaCCN and Cupriavidus necator strain H16CACdeltaB produces PHA co polymer 3-HB-co-3HHx, wherein 3-HB is 3-hydroxybutyrate and 3-HHx (3-hydroxyhexanoate) is  13.0 mol% and  PHA content is 63 wt%, and Cupriavidus necator strain H16CACdeltaAB produces PHA co polymer 3-HB-co-3HHx, wherein 3-HHx (3-hydroxyhexanoate) is  11.7 mol% and  PHA content is 62 wt%, from  substrate octanoate (see, Table 3), wherein said strain endogenously comprises PHA synthase gene phaCCN. Furthermore, Cupriavidus necator strain H16CACdeltaB produces PHA co polymer 3-HB-co-3HHx, wherein 3-HHx (3-hydroxyhexanoate) is 15.0 mol% and PHA content is 15 wt%, from soybean oil and Cupriavidus necator strain H16CACdeltaAB produces PHA co polymer 3-HB-co-3HHx, wherein 3-HHx (3-hydroxyhexanoate) is 15.0 mol% and PHA content is 21 wt%, from soybean oil (see, Table 4), wherein said strain endogenously comprises PHA synthase gene phaCCN (See, whole document, specifically, title, abstract, Fig. 1-2, Table 3-4).
Because the recombinant microorganism comprising PHA synthase genes (first one is exogenous and second one is endogenous) of the claimed invention and that of recombinant microorganism comprising PHA synthase genes (first one is exogenous and second one is endogenous) of the reference is one and the same, Examiner takes the position that the limitations of PHA polymer (B) comprising 99% by mole of 3-hydroxybutyrate (3HB), PHA polymer (B) in the mixture of 3HB and 3-HHx (3-hydroxyhexanoate) is about 3-50wt%, melting point difference 10oC of the produced PHAs and the characteristics of PHA mixture produced such as “plurality of endothermic peaks between 85oC and 180oC”and “calorie of 0.5 to 12 J/g” at 160oC, are In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Mifune et al. do not teach that PHA polymer (B) comprises 99% by mole of 3-hydroxybutyrate (3-HB), PHA polymer (B), i.e. 3-HB in the mixture of 3-HB co 3-HHx (3-hydroxyhexanoate) is about 3-50 wt% (for claim 18) that includes 3 to 40 wt% (for claim 19), 3 to 30 wt%  (for claim 20) or 3 to 20wt% (for claim 21).
However, Sun et al. teach a recombinant Ralstonia eutropha PHB-4 (Cupriavidus necator) microorganism comprising and expressing heterologous plasmid comprising chimeric PHA synthase AcRe12 of which 26% of PHA synthase gene PhaCAc is from Aeromonas caviae and 76% of PHA synthase gene PhaCRe is from Ralstonia eutropha (Cupriavidus necator) wherein said Ralstonia eutropha PHB-4 strains comprises with exogenous phaARe (beta-ketothiolase) and phaBRe (aceto-acetyl-CoA reductase) are overexpressed or without phaARe (beta-ketothiolase) and phaB Re (aceto-acetyl-CoA reductase) and said Ralstonia eutropha PHB-4 (Cupriavidus necator) with phaARe (beta-ketothiolase) and phaB Re (aceto-acetyl-CoA reductase) produces mixture of PHA,  co polymer 3-HB-co-3HHx, wherein 3-HB is 3-hydroxybutyrate and 3-HHx (3-hydroxyhexanoate), which is about  3.0 mol%, 3-hydroxybutyric acid (3-HB) content is 97 mol% and total PHA content is 36 wt%, However, Ralstonia eutropha PHB-4 (now renamed as Cupriavidus necator) microorganism comprising and expressing heterologous plasmid comprising Ac is from Aeromonas caviae and 76% of PHA synthase gene PhaCRe is from Ralstonia eutropha (Cupriavidus necator) wherein said Ralstonia eutropha PHB-4 strains without exogenous phaARe (beta-ketothiolase) and phaBRe (aceto-acetyl-CoA reductase) and  said Ralstonia eutropha PHB-4 (Cupriavidus necator) microorganism produces mixture of PHA co polymer 3-HB-co-3HHx, wherein 3-HB is 3-hydroxybutyrate and 3-HHx (3-hydroxyhexanoate) is  3.0 mol%, 3-hydroxybutyric acid (3-HB) content is 96 mol% and total PHA content is 33 wt% (see, abstract, Fig. 1 Table 1, page 1716, Col 1, para 1-2, Col 2, para 1-4), wherein said Ralstonia eutropha PHB-4 (Cupriavidus necator) microorganism also comprises full length endogenous PHA synthase PhaCRe. Sun et al. further teach a recombinant Pseudomonas putida (P. putida) GPp104 microorganism comprising and expressing heterologous plasmid comprising chimeric PHA synthase AcRe12 of which 26% of PHA synthase gene PhaCAc is from Aeromonas caviae and 74% of PHA synthase gene PhaCRe is from Ralstonia eutropha (Cupriavidus necator) wherein said P. putida strains comprises with exogenous PhaARe (beta-ketothiolase) and PhaBRe (aceto-acetyl-CoA reductase) are overexpressed or without % (see, abstract, Fig. 1 Table 1, page 1716, Col 1, para 1-2, Col 2, para 1-4), and said P. putida microorganism produces mixture of PHA co polymer 3-HB-co-3HHx, wherein 3-HB is 3-hydroxybutyrate and 3-HHx (3-hydroxyhexanoate) is  3.0 mol%,  3-hydroxybutyric acid (3-HB) content is 96 wt% and  total PHA content is 33 wt%, wherein said  P. putida also comprises full length endogenous PHA synthase PhaCPp. However, said P. putida microorganism without exogenous PhaA and PhaB, produces PHA co polymer 3-HB-co-3HHx, wherein 3-HHx (3-hydroxyhexanoate) is 9 mol%, 3-hydroxybutyric acid (3-HB) content is 87 wt% and total PHA content is 7 wt%, (see, abstract, Fig. 1 Table 1, page 1716, Col 1, para 1-2, Col 2, para 1-4), wherein said mixture of PHAs co-polymers PHA A are more than 3% and less than 8, Ac PHA synthase gene from Aeromonas caviae and PhaCRe is from Ralstonia eutropha (Cupriavidus necator) and in a recombinant Pseudomonas putida (P. putida) strain as well as the characteristics of PHA mixture produced such as “plurality of endothermic peaks between 85oC and 180oC”and “calorie of 0.2 to 20 J/g” under wherein clause are the inherent property of the PHA mixture  produced by recombinant R. eutropha (C. nector) and Pseudomonas putida (P. putida) strain of Sun et al. 
Sun et al. et al. do not teach amount of PHA polymer B or 3-HB polymer out of total PHA A and PHA B in the concentration range of 3 to 50 wt% (for claim 18), 3 to 40 wt% (for claim 19), 3 to 30 wt% (for claim 20), 3 to 20 wt% (for claim 21). However, Sun et al. indeed teach amount of PHA B polymer3-HB produced from recombinant Ralstonia eutropha PHB-4 (Cupriavidus necator) microorganism is about 96-97 mole % and in recombinant Pseudomonas putida (P. putida) GPp104 microorganism is about 87-96 mole % (see, Table 1), but do not teach in 99 mole %, 3 to 50 wt%, 3 to 40 wt%, 3 to 30 wt%, or 3 to 20 wt%, which are nothing but a calculation to determine the concentration of a product under the optimization process. 
Therefore, before, the effective filing date, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Mifune et al. and Sun et al. with the Common Knowledge of a skilled artisan having tremendous development in scientific field would be able convert amount of PHA B mol% to wt% in view of the teachings of Sun et al. because optimization is a matter of 
It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
One of ordinary skilled in the art would have been motivated to able to convert of a compound PHA B from mol% to wt% for producing polymer PHA B and copolymer of 3HB and 3HHx, which are expensive chemical for producing polyester, which is commercially, chemically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Mifune et al and Sun et al. could successfully produce mixture of PHA polymer as 3HB and co polymer 3-HB-co-3HHx in an engineered host cells including Ralstonia eutropha PHB-4 (Cupriavidus necator) and Pseudomonas putida (P. putida) GPp104.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-12 of U. S. Patent 10519473 B2, issued on 12/31/2019 of US patent application 15/129,726. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 18-28 of the instant application disclose a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers comprising hydroxyalkanoic acid monomeric units, the method comprising: culturing a microorganism comprising two different genes encoding two different PHA synthases that synthesize two different PHA polymers, wherein a first gene of the two different genes encodes a first PHA synthase that synthesizes a first PHA polymer, a PHA copolymer (A), which is derived from the genus Aeromonas, and a second gene of the two different genes encodes a second PHA synthase that synthesizes a second PHA polymer, a PHA polymer (B), that has a melting point different from a melting point of the PHA copolymer (A) by at least 10°C, such that the PHA copolymer (A) and the PHA polymer (B) are independently and simultaneously produced in a cell of the microorganism, thereby producing the mixture of the PHA copolymer (A) and the PHA polymer (B) in the cell, wherein the melting point of the PHA polymer (B) is higher than the melting point of the PHA copolymer (A), and the PHA polymer (B) is a polymer comprising 99% by mole or more of 3-hydroxybutyric acid as a monomeric unit, wherein the PHA copolymer (A) is a copolymer comprising 3-hydroxybutyric acid and 3-hydroxyhexanoic acid as monomer units, wherein the PHA copolymer (A) comprises from 3 % by mole to less than 8% by mole of the 3-hydroxyhexanoic acid as a monomeric unit, wherein an amount of the PHA polymer (B) in the mixture is from 3 to 50 wt.% based on the total amount of the PHA copolymer (A) and the PHA polymer (B), and wherein the mixture of the produced PHA polymers has one endothermic peak between 85°C and 180°C in a DSC curve of the mixture, and endothermic calorie at temperatures higher than 160°C is from 0.5 to 12 J/g, wherein the amount of the PHA polymer (B) in the mixture is from 3 to 40 wt.% based on the total amount of the PHA copolymer (A) and the PHA polymer (B), wherein the amount of the PHA polymer (B) in the mixture is from 3 to 30 wt.% based on the total amount of the PHA copolymer (A) and the PHA polymer (B), wherein the amount of the PHA polymer (B) in the mixture is from 3 to 20 wt.% based on the total amount of the PHA copolymer (A) and the PHA polymer (B), wherein the second gene is a gene encoding a PHA synthase derived from a biological species different from the genus Aeromonas, wherein the PHA polymer (B) is a homopolymer, wherein the second gene is a gene encoding a PHA synthase derived from the genus Acinetobacter, Aeromonas, Alcaligenes, Allochromatium, Azorhizobium, Azotobacter, Bacillus, Burkholderia, Caulobacter, Chromobacterium, Comamonas, Cupriavidus, Ectothiorhodospira, Klebsiella, Methylobacterium, Paracoccus, Pseudomonas, Ralstonia, Rhizobium, Rhodobacter, Rhodococcus, Rhodospirillum, Rickettsia, Sinorhizobium, Sphingomonas, Synechocystis, Thiococcus, Thiocystis, Vibrio, Wautersia, or Zoogloea,  wherein the second gene is a gene encoding a PHA synthase derived from the genus Acinetobacter, Alcaligenes, Allochromatium, Azorhizobium, Azotobacter, Bacillus, Burkholderia, Caulobacter, Chromobacterium, Comamonas, Cupriavidus, Ectothiorhodospira, Klebsiella, Methylobacterium, Paracoccus, Pseudomonas, Ralstonia, Rhizobium, Rhodobacter, Rhodococcus, Rhodospirillum, Rickettsia, Sinorhizobium, Sphingomonas, Synechocystis, Thiococcus, Thiocystis, Vibrio, Wautersia, or Zoogloea,  wherein the second gene is a gene encoding a PHA synthase derived from the genus Cupriavidus,  wherein the second gene is a gene encoding a PHA synthase derived from Cupriavidus necator, wherein the PHA copolymer (A) has a melting point of 130°C or lower.
Claims 1-12 of US patent 10519473 B2 disclose a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers comprising hydroxyalkanoic acid monomeric units, the method comprising: culturing a microorganism comprising two different genes encoding two different PHA synthases that synthesize two different PHA polymers, wherein a first gene of the two different genes encodes a first PHA synthase that synthesizes a first PHA polymer, a PHA copolymer (A), which is derived from the genus Aeromonas, and a second gene of the two different genes encodes a second PHA synthase that synthesizes a second PHA polymer, a PHA polymer (B), that has a melting point different from a melting point of the PHA copolymer (A) by at least 10° C., such that the PHA copolymer (A) and the PHA polymer (B) are independently and simultaneously produced in a cell of the microorganism, thereby producing the mixture of the PHA copolymer (A) and the PHA polymer (B) in the cell, wherein the melting point of the PHA polymer (B) is higher than the melting point of the PHA copolymer (A), and the PHA polymer (B) is a polymer comprising at least 99% by mole of 3-hydroxybutyric acid as a monomeric unit, wherein the PHA copolymer (A) is a copolymer comprising 3-hydroxybutyric acid and 3-hydroxyhexanoic acid as monomer units, wherein the PHA copolymer (A) comprises at least 8% by mole of the 3-hydroxyhexanoic acid as a monomeric unit, wherein an amount of the PHA polymer (B) in the mixture is from 0.1 to 20 wt. % based on the total amount of the PHA copolymer (A) and the PHA polymer (B), and wherein the mixture of the produced PHA polymers has a plurality of endothermic peaks between 85° C. and 180° C. in a differential scanning calorimetry (DSC) curve of the mixture, and, among the endothermic peaks, an endothermic peak at a highest temperature has a calorie of 0.2 to 20 J/g, wherein the second gene is a gene encoding a PHA synthase derived from a biological species different from the genus Aeromonas, wherein the PHA polymer (B) is a polyhydoxybutyrate homopolymer, wherein the second gene is a gene encoding a PHA synthase derived from the genus Acinetobacter, Aeromonas, Alcaligenes, Allochromatium, Azorhizobium, Azotobacter, Bacillus, Burkholderia, Caulobacter, Chromobacterium, Comamonas, Cupriavidus, Ectothiorhodospira, Klebsiella, Methylobacterium, Paracoccus, Pseudomonas, Ralstonia, Rhizobium, Rhodobacter, Rhodococcus, Rhodospirillum, Rickettsia, Sinorhizobium, Sphingomonas, Synechocystis, Thiococcus, Thiocystis, Vibrio, Wautersia, or Zoogloea.
5. The method according to claim 1, wherein the second gene is a gene encoding a PHA synthase derived from the genus Acinetobacter, Alcaligenes, Allochromatium, Azorhizobium, Azotobacter, Bacillus, Burkholderia, Caulobacter, Chromobacterium, Comamonas, Cupriavidus, Ectothiorhodospira, Klebsiella, Methylobacterium, Paracoccus, Pseudomonas, Ralstonia, Rhizobium, Rhodobacter, Rhodococcus, Rhodospirillum, Rickettsia, Sinorhizobium, Sphingomonas, Synechocystis, Thiococcus, Thiocystis, Vibrio, Wautersia, or Zoogloea, wherein the second gene is a gene encoding a PHA synthase derived from the genus Cupriavidus, wherein the second gene is a gene encoding a PHA synthase derived from Cupriavidus necator, 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed method claim of a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers comprising hydroxyalkanoic acid monomeric units, the method comprising: culturing a microorganism comprising two different genes encoding two different PHA synthases that synthesize two different PHA polymers, as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers comprising hydroxyalkanoic acid monomeric units, the method comprising: culturing a microorganism comprising two different genes encoding two different PHA synthases that synthesize two different PHA polymers  as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 18-28 of the instant application or alternatively render them obvious. Alternatively, claims 18-28 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-12 of US patent 10519473 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-12 of US patent 10519473 B2. 
Note: The present application claims priority as a CON to the parent application 15/129,726 of US patent 10519473 B2, and thus negating safe harbor from non-statutory ODP rejection since the present claims are drawn to a different claimed invention from what was examined in parent. Thus, as discussed above, the presently claimed a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers and parent a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers is patentably indistinct form and not protected by the safe harbor from, the claim a method for producing a mixture of polyhydroxyalkanoic acid (PHA) polymers in the parent patent. This rejection could be overcome by submitting a Terminal Disclaimer (TD).


Conclusion
Status of the claims:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-273-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & MailBox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656